DREW, J.
Plaintiff sued for damages alleged to have been caused him by a collision with defendant’s car. He itemizes the damage as being $89.29 for repairing’ his car, and $25 for loss of use of the car while same was being repaired. He recovered judgment in the lower court for the repair " bill, amounting to $89.29, and defendants have appealed.
The only proof offered by plaintiff and his witnesses as to the amount of damage is that the repair bill on his car was $89.29, less $3.50 for a windshield that had been previously broken, and the loss of use of the car for two days. Plaintiff placed his loss on this account at from $4 to $5 per day. It is clear that the amount in dispute is less than $100, and this court has no jurisdiction of the case.
It has been repeatedly held that, whenever the matter in dispute appears to be really under the lower limit of the jurisdiction of this court, though from the averments. and prayer of petition it is represented as exceeding the same, the claim will be treated as not serious and as fictitious and garbed solely to bring it within appellate jurisdiction, and the appeal' will be dismissed ex proprio motu. Bright v. Thompson, 38 La. Ann. 801; Pinckney v. Wolf, 41 La. Ann. 306, 6 So. 27; and Lea v. C. A. Orleans, 46 La. Ann. 1444, 16 So. 456.
Nowhere in the record, other than in the petition, does the plaintiff claim damages in the amount of $100. This court clearly has no jurisdiction, and it is therefore ordered, adjudged, and decreed that the appeal be dismissed, with costs.